Order entered June 4, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00691-CV

                               ROBERT RAMIREZ, Appellant

                                               V.

     MARTIN SALAMANCA, DEADHEAD PROPANE GAS, INC., ET AL., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10069

                                           ORDER
       Based on the record before us, we GRANT appellant’s June 2, 2014 motion to extend

time to file notice of appeal. Appellant’s May 30, 2014 notice of appeal is considered timely for

jurisdictional purposes.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE